Title: To John Adams from Benjamin Rush, 3 April 1807
From: Rush, Benjamin
To: Adams, John


My venerable & dear friend,
Philadelphia April 3. 1807.


The difficult and complicated labors of my professorship consisting of teaching, examining, reviewing theses &c &c being now nearly over, I sit down with great pleasure to pay my epistolary debts. You are my largest, and most lenient Creditor. The first dividend of my time of Course is due to you.
I concur with you in your reflections upon the Western insurrection, but not altogether in your opinion of Col: Burr’s Objects.—“Prudence in enterprizes and even common business (& a guilty conscience, fully long ago remarked) in his Character of Count Byron) are generally incompatible.” Burrs plans have been directed like Doctor’s prescriptions by pro re nata circumstances. I will give you a Specimen of them. He applied indirectly to governor McKean for the chief Justiceship of Pennsylvania, just before he set of for Kentucky last year. Success here, was as improbable, as revolutionizing the Western States. “To be unfortunate (says Richlieu) is to be imprudent.” The history of Col: Burrs pursuits verifies this remark.—He was for failed in 1 in obtaining a foreign embassy the first year he took his seat in the senate. 2 in being supplanting Mr Jefferson. 3 in obtaining the government of new york. 4. in being his Western enterprises, & 5 in being Chief Justice of Pennsylvania. There is often something said, or done by men in their youth, that marks their destiny in life.—I attended the Commencement at Princeton at which Mr Burr took his degree. He was then between 16 & 17 years of Age. He spoke an elegant Oration, and with great Spirit upon “Building–Castles in the Air” in which he exposed the its folly in literary, political and military pursuits:—These Anecdotes are between ourselves.
Poor Pennsylvania is still upon her broadside. Our Governor Who is now the only Anchor of our State, is in bad health, and upon the eve of being impeached. If–not removed by the former death, from office, he will probably be dismissed by the Senate. The lower house of our legislature is under the influence of the his enemies of the governor. The Senate, though less unfriendly to him, will not it is thought dare to acquit him.
A few Weeks ago your Grand Son left a letter at my house from his father in which he recommends his Son to my good Offices. I have in vain attempted to find him out. If he is still in our city (which from the tenor of his fathers letter I am disposed to believe is the case) I wish he may be directed to call upon me. My table and fire Side shall be to him like the table and fireside of his grandfather. My Wife and Children will all unite with me in shewing our thier Gratitude and Affection to his family by civilities to him.
With respectful regard to Mrs Adams and all your family in which my dear Mrs: Rush (who is now at Work by my side) joins, I am / Dear Sir your Obliged friend an / humble Servt.
Benjm: Rush